PER CURIAM.
This is an appeal from a decree of Judge Mayer granting an injunction. 263 Fed. 218. In this court counsel for the government of the Philippine Islands and for the Bureau of Insular Affairs were heard as amici curise. The decree appealed from concerns only the privileges granted to the government under the Post Road Act in respect to rates and priority of transmission. It does not consider the right of the Bureau of Insular Affairs to transmit in the government code any cablegrams between the bank and the Governor General of the Philippine Islands, if it thinks it desirable to do so because of their governmental character, but at the ordinary rates and without priority. The decree is affirmed.